Title: To Alexander Hamilton from Benjamin Lincoln, 29 April[–3 May] 1791
From: Lincoln, Benjamin
To: Hamilton, Alexander


Boston April 29th.[–May 3,] 1791
Sir
A few days since Captain Codman arrived here from the west indies. In his entery he returned one among other articles one bag of Coffee when the vessel appeared to be unladed all having been delivered agreeable to the entery & permit in consequence thereof. The officer after in examining the Vessel found under the Captains Cabbin four bags of Coffee which had not been entered on this the Captain came to the office & offered to enter it. I did not permit him to an entery of the articles. I did not suppose that the law meant an indulgence of the kind. The goods appeared to be secreted and we have teken them into custody.
May 3   Your favour of the 18 Ulto has been received as also your request respecting the Duck as mentioned by your assistant on the 20th. That for Baltimore goes off this evening the other will follow as fast as vessels shall be found to take it on board.
Secy of the treasury
I received twenty nine Registers only the thirtieth was not signed by you. On signing it you will please to forward it to me.
